PER CURIAM.
In this case appellant, a creditor of a bankrupt, obtained from the referee an ex parte order permitting her to levy execution or garnishment upon any assets of the bankrupt in possession of the Trustee. Subsequently the Trustee petitioned that the order be set aside upon the ground that it was granted without authority of law, and on the further ground that it was impeding the administration of the estate. After a hearing the referee granted the petition, and the court on review affirmed.
We assume, without deciding, that a bankruptcy court may permit such a levy in a proper case. Here, however, it was abundantly shown that the permission was improvidently granted, and that the levy made was not only impeding, but frustrating, the administration of the estate.
Finding no error in the court’s order we affirm it.